ORDER
PER CURIAM.
Danny Neal (“Neal”) appeals from the judgment of the trial court awarding Portfolio Recovery Associates, LLC (“PRA”) $3,487.96. Neal argues the trial court erred in that its judgment was not supported by the evidence, and it should have entered judgment as a matter of law in Neal’s favor on PRA’s petition and on his counterclaim.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).